Case 1:20-cr-00017-CCB Document 13 Filed 01/15/20 Page 1 of
AO 442 (Rev. 11/11) Arrest Warrant

sree FILED

PYTEESS
Seri

TEREL
: =tS SSS ts VEL
UNITED STATES DISTRICT COURT ss JAN 1 8 36")
for the

AT BALTIVOAR
District of Maryland

CLERK, U.S. DISTAIG
BY 7 ial OF HE ay
United States of America ;

Vv.

ROBERT HANKARD

sisi
asa

44

Case No. CL 203017

t

(

J

Name Nee Sere! eee! Steger” Sener

Defendant

a

a0 4
We

  

qs

unos

ARREST WARRANT
To:

Any authorized law enforcement officer

WIAA

4

HG ih Hd 4 Nur 0202

a

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) | Robert Hankard

who is accused of an offense or violation based on the following document filed with the court
® Indictment’ C Superseding Indictment. 4 Information © Superseding Information
O Probation Violation Petition CO Supervised Release Violation Petition

CO) Complaint
This offense is briefly described as follows

O Violation Notice. O Order off the Court

    
  

So Ee
18 U.S.C. 371 - Conspiracy to Commit Cffenses Against the United States
18 U.S.C. 241 - Conspiracy to Deprive Civil Rights

18 U.S.C. 1519 - Destruction, Alteration, or Falsification of Records in Federal Investigations
18 U.S.C. 1623 - False Declarations Before a Grand Jury

Date: . f

fishing officer's signaturé 4
City and state: Baltimore, Maryland J./Ma

rk Coulson U.S. Magistrate Judge

Printed name and title

, Return

 

This warrant was received on (date}

7
YY {2070 _, and the person was arrested on (date)
at (city and state)

ot //S [2020
Date: 0 hey 2020 | ss

ALL
i Mtrrestunf officer 8 signature
Jared 4 ler Y1 TO

' Printed name and title

 

 

 

 
